El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El vínculo matrimonial que unía a la Sra. Wanda Ivette Maldonado, aquí peticionaria, con el Sr. Elwood Cruz Dá-vila quedó disuelto mediante Sentencia de 6 de marzo de 1992, dictada por el Tribunal de Primera Instancia, Sala Superior de Carolina, en un procedimiento de divorcio por consentimiento mutuo. Conforme a lo estipulado por los allí peticionarios, la custodia de la menor procreada du-rante el matrimonio le fue adjudicada a su madre, la Sra. Wanda Ivette Maldonado, mientras que la patria potestad sería compartida por ambos progenitores. También se esti-puló que el señor Cruz Dávila pagaría, en concepto de pen-sión alimentaria, la suma de ciento sesenta dólares mensuales. Una vez la menor comenzó a asistir a la es-cuela, el señor Cruz Dávila se encargó, además, del pago de la matrícula escolar —ascendente a cuatrocientos dólares anuales— y de las correspondientes mensualidades, las cuales ascendían a doscientos dólares mensuales. Cruz Dá-vila también pagó por un plan médico para la menor.
Así las cosas, el 7 de mayo de 1996, la señora Maído-nado, en representación de su hija menor, presentó ante el foro de instancia un escrito titulado Moción Solicitando Modificación y Aumento de Pensión Alimentaria. En el re-ferido escrito la señora Maldonado solicitó que “se decretfara] una modificación de la pensión alimentaria vi-gente de $360.00 por mes, a una suma no menor de $800.00 mensuales, más el plan médico”. Apéndice de la Petición de certiorari, pág. 37. Incluyó, además, como parte *8demandada a la Sra. Gladys Arce Rosado, actual esposa del señor Cruz Dávila, alegando que ésta era “parte real-mente interesada en este procedimiento, por cuanto es persona con ingresos mensuales sustanciales provenientes de su empleo, con las aportaciones correspondientes a la ma-nutención del hogar conyugal que tiene establecido con el padre ...”. íd.
El 19 de junio de 1996, la señora Arce Rosado presentó una moción de sentencia sumaria aduciendo que, previo a contraer matrimonio, ella y su esposo otorgaron capitula-ciones matrimoniales, en virtud de las cuales manifestaron expresamente su repudio a los principios de la sociedad de gananciales y a las reglas que rigen esta entidad jurídica, optando por acoger, también de manera expresa, el régimen de separación de bienes. Adujo que si bien es correcto que conforme lo dispuesto en el Art. 1308 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3661, la responsabilidad de sostener los hijos de cualquiera de los cónyuges recae sobre la sociedad legal de bienes gananciales que surge a raíz del nuevo vínculo matrimonial, en su caso en particular no existía entre ella y su esposo tal sociedad, razón por la cual era evidente que no existía ninguna obligación de su parte de contribuir económicamente en el sostenimiento de la hija menor de su esposo.
La señora Maldonado, por su parte, se opuso a la mo-ción de sentencia sumaria, alegando que la escritura de capitulaciones a la que la señora Arce Rosado hacía refe-rencia no era propiamente un instrumento público de capi-tulaciones, sino un contrato privado entre las partes donde se intentaba regular no sólo aspectos relativos a la vida conyugal de la pareja, sino, además, lo referente a las re-laciones consensúales que regirían antes y después del matrimonio. Adujo que el referido instrumento adolecía de nulidad por contener cláusulas que resultaban ser ambi-guas y contrarias al orden público, y que del propio texto de la escritura surgía la existencia de una comunidad de *9bienes entre los esposos Cruz-Arce. Finalmente, alegó que no debía desestimarse la acción en contra de la señora Arce Rosado sin antes celebrar una vista evidenciaría a los fines de examinar si el matrimonio seguía “meticulosa y religio-samente” el régimen de separación de bienes pactado.
Luego de varios incidentes procesales, el 5 de marzo de 1997 la señora Maldonado y el señor Cruz Dávila suscri-bieron una estipulación sobre pensión alimentaria que fue aprobada por el foro de instancia mediante resolución emi-tida el 18 de febrero de 1998 y notificada el 8 de junio de 1998.(1) En esta estipulación las partes acordaron que, efectivo el día 1ro de enero de 1997, el padre alimentante pagaría la suma de quinientos dólares mensuales en con-cepto de pensión alimentaria para su hija menor. El señor Cruz se comprometió, además, a pagar una suma de ocho-cientos dólares para cubrir retroactivamente la pensión acordada y otros ochocientos dólares por concepto de hono-rarios de abogado. También quedó estipulado que el padre cubriría los siguientes gastos de la menor: (i) la matrícula escolar de la niña; (ii) las mensualidades escolares; (iii) el costo de los libros y efectos escolares; (iv) las tutorías, y (v) el plan médico.(2)
Transcurridos apenas cuatro meses desde que el foro de instancia aprobara la estipulación, la señora Maldonado sometió una segunda solicitud de aumento de pensión ali-mentaria, trayendo nuevamente al pleito a la señora Arce Rosado como parte indispensable. En esta ocasión la peti-cionaria solicitó una pensión de mil quinientos dólares mensuales, alegando que, “conforme la mejor información *10de la Peticionaria, sujeta a verificación precisa”, a la fecha en que se sometió la estipulación sobre alimentos acordada entre las partes, el padre alimentante contaba con el bene-ficio de ingresos sustancialmente más altos que los infor-mados en su planilla de información personal y económica. Apéndice de la Petición de certiorari, pág. 133. Adujo, ade-más, que a partir de los acuerdos alimentarios informados, los ingresos del padre alimentante, y de su sociedad de gananciales, habían aumentado sustancialmente, lo que a su vez también constituía un cambio significativo y sustan-cial que ameritaba modificación y aumento de la pensión alimentaria vigente.
Así las cosas, el 5 de agosto de 1998, la señora Arce Rosado presentó una moción de desestimación solicitando nuevamente que se le excluyera del pleito de alimentos.(3) El señor Cruz Dávila, por su parte, presentó un escrito donde alegó, entre otras cosas, que aún no había transcu-rrido el término establecido por ley para su revisión de la pensión alimentaria impuesta y que tampoco se alegaba la existencia de cambios sustanciales que ameritaran la modificación. Además, señaló que en la eventualidad de que el foro de instancia entendiera que los ingresos de la señora Arce Rosado debían ser considerados a los fines de establecer la pensión alimentaria de su hija menor, enton-ces era imperativo que el señor Anthony Michael Doran Gelabert, casado con la señora Maldonado por capitulacio-nes matrimoniales, también fuera traído al pleito.(4)
El tribunal de instancia emitió una sentencia sumaria parcial, desestimando la causa de acción en contra de la señora Arce Rosado “por [ésta] haber contraído matrimonio bajo el régimen de separación de bienes”. Inconforme con *11tal determinación, la señora Maldonado acudió, vía recurso de apelación, ante el Tribunal de Apelaciones alegando, en síntesis, que incidió el foro primario al concluir que el ma-trimonio de los esposos Cruz-Arce se contrajo bajo el régi-men de separación de bienes basando su dictamen en una escritura de capitulaciones que adolecía de nulidad tanto en su forma como en su contenido. Sostuvo, además, que el referido foro incidió al desestimar sumariamente la acción en contra de la señora Arce pues, a su juicio, los hechos del presente caso demuestran la necesidad de celebrar una vista evidenciaría —con la señora Arce como parte indispensable— a los fines de determinar si entre ésta y el se-ñor Cruz Dávila surgió una sociedad legal de gananciales o, en la alternativa, cuantificar las aportaciones económi-cas que ésta realiza al hogar conyugal a los fines de impu-tarle la suma de dinero resultante al señor Cruz Dávila en concepto de ingreso bruto adicional.
Mediante resolución a esos efectos, el tribunal apelativo intermedio confirmó el dictamen recurrido. Razonó que los esposos Cruz-Arce habían repudiado expresamente el régi-men legal de sociedad de gananciales y que habían esco-gido el de separación de bienes como el único régimen eco-nómico que existiría entre ellos. En tal virtud, el referido foro concluyó que “en el caso de autos no existe una socie-dad legal de gananciales obligada al sostenimiento de la hija del señor Cruz, procreada en su anterior matrimonio”. Refiriéndose específicamente a la alegación de nulidad de las capitulaciones, el foro apelativo intermedio concluyó que eran válidas y que se habían otorgado conforme a derecho. En tal virtud, dispuso que no había necesidad al-guna de celebrar una vista evidenciaría para determinar el régimen económico imperante en el matrimonio Cruz-Arce y, mucho menos, para realizar una imputación de ingresos con relación al señor Cruz Dávila.
*12Inconforme, la señora Maldonado acudiO -via certiora-ri- ante este Tribunal.(5) Alegó que procede revocar la sen-tencia emitida por el foro apelativo intermedio debido a que ese foro incidió al determinar la validez del contrato de capitulaciones aqul en controversia y al concluir que en el presente caso no era necesaria la celebración de una vista evidenciaria.
Expedimos el recurso.(6) Contando con las comparecen-cias de ambas partes y estando en condición de resolver, procedemos a así hacerlo. Confirmamos; veamos por qué.
I
 El derecho a reclamar alimentos es parte esencial del principio natural de conservación que constituye piedra angular del derecho constitucional a la vida. Martínez v. Rodríguez, 160 D.P.R. 145 (2003); Chévere v. Levis, 150 D.P.R. 525 (2000). En tal virtud, hemos resuelto que los casos de alimentos, en específico los relativos a menores de edad, están revestidos del más alto interés público.(7) Este *13interés es de categoría suprema, y se fundamenta, entre otras cosas, en principios universalmente reconocidos de solidaridad humana y en los derechos fundamentales del ser humano. Martínez v. Rivera Hernández, 116 D.P.R. 164, 168 (1985). Véase, además, R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. Programa de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, 2002, Vol. II, pág. 1413.
Refiriéndonos específicamente a esta obligación, en Martínez v. Rodríguez, ante, señalamos que ésta “surge de la relación paterno-filial que se origina en el momento en que la paternidad o maternidad quedan establecidos legalmente”.(8) Se trata, pues, de un deber que “ ‘existe por un derecho natural a percibir alimentos que simplemente ha sido formalizado por el legislador convirtiéndola en derecho positivo y vigente y, por otro lado, creando en el ánimo del obligado el deber de proporcionarlos independientemente de su voluntad de cumplir’ ”. P.F. Silva-Ruiz, Alimentos para menores de edad en Puerto Rico: las guías mandatarias, basadas en criterios numéricos, para la determinación y modificación de pensiones alimenticias, 52 (Núm. 2) Rev. C. Abo. P.R. 109, 112 (abril-junio 1991).
Como vemos, la naturaleza jurídica de esta obligación la diferencia del resto de las obligaciones, pues se trata de un deber legal que existe entre el alimentista y el alimen-tante, en virtud del vínculo parental personalísimo que los une, donde la prestación debida es vital para la persona del acreedor.(9) Ello explica que el Estado, como parte de su política pública, haya legislado ampliamente para velar por su cumplimiento. Chévere v. Levis, ante.
Una de las fuentes estatutarias de esta obligación *14la encontramos en el Art. 153 del Código Civil, 31 L.P.R.A. see. 601, el cual establece, en lo aquí pertinente, que el padre y la madre tienen, respecto de sus hijos no emanci-pados, el deber de alimentarlos, tenerlos en su compañía, educarlos e instruirlos con arreglo a su fortuna, y represen-tarlos en el ejercicio de todas las acciones que puedan re-dundar en su provecho.(10) Asimismo, el Art. 142 (31 L.P.R.A. sec. 562), al regular los alimentos entre parientes, dispone que están recíprocamente obligados a darse ali-mentos: (i) los cónyuges; (ii) los ascendientes y descendien-tes, y (iii) el adoptante y el adoptado y sus descendientes. La tercera fuente estatutaria de esta obligación la encon-tramos en el Art. 1308 del Código Civil, ante, el cual pre-ceptúa, en lo que aquí respecta, que el sostenimiento de la familia y la educación de los hijos comunes —y de cual-quiera de los cónyuges— será de cargo de la sociedad de gananciales.
Vemos, pues, que a tenor con lo establecido en nuestro ordenamiento jurídico, la responsabilidad principal por los alimentos de los menores corresponde, de manera principalísima, al padre y a la madre, y en caso de divorcio y subsiguiente matrimonio de alguno de éstos, de ordinario, a la nueva sociedad de gananciales constituida entre este último y el nuevo cónyuge.(11) Sobre este particular, en Figueroa Robledo v. Rivera Rosa, 149 D.P.R. 565, 578 (1999), señalamos que “[u]na vez decretado el divorcio, la obligación de alimentar a los hijos menores es una obligación personal de cada uno de los ex cónyuges que deberá *15ser satisfecha de su propio peculio, a excepción de aquellos casos en que el padre o la madre alimentante haya con-traído nuevas nupcias, en que la obligación entonces será imputable a la nueva sociedad de gananciales que se haya constituido”. (12) Claro, que para ello es indispensable que el nuevo matrimonio esté constituido bajo el régimen de so-ciedad legal de gananciales.
Sobre este particular, es importante recordar que nuestro ordenamiento jurídico deja —en cuanto a la institución del matrimonio se refiere— a la discreción de los contrayentes la organización de su propio régimen económico. Acorde con lo anterior, los futuros cónyuges pueden pactar en capitulaciones matrimoniales el régimen económico que entiendan procedente y conveniente. A esos efectos, el Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551, dispone que “los que se unan en matrimonio podrán otorgar sus capitulaciones antes de celebrarlo, estipulando las condiciones de la sociedad conyugal relativa a los bienes presentes y futuros ...”. Este mismo artículo preceptúa que, a falta de capitulaciones, o cuando éstas sean nulas o insuficientes, los cónyuges se casan bajo el régimen supletorio de la sociedad legal de gananciales.(13) íd. Véase, además, Serrano Geyls, ante, 1997, Vol. I, pág. 282.
Según señaláramos en Domínguez Maldonado v. E.L.A., 137 D.P.R. 954, 960 (1995), el contrato de capitulaciones es de primordial importancia en el ámbito de la relación patrimonial del matrimonio, en la medida en que *16permite regular los derechos de los esposos sobre sus bie-nes respectivos; los derechos sobre las ganancias realiza-das por ellos durante su unión; los intereses de los hijos y de la familia; los intereses de los terceros que contratan con uno u otro de los esposos, y, en definitiva, el interés económico y social del matrimonio. En ese sentido, hemos pautado que “aunque el propósito fundamental de realizar un pacto de capitulaciones matrimoniales es establecer el régimen económico que ha de imperar en el matrimonio, este tipo de contrato puede tener otras finalidades ajenas al régimen económico conyugal.” Id.
Lo anterior significa que en el contrato de capitulacio-nes, los futuros cónyuges pueden estipular, no sólo las con-diciones del régimen económico matrimonial, sino, ade-más, aspectos no patrimoniales. Sobre este particular nos señala Castán que “se pueden incluir en las capitulaciones matrimoniales todos cuantos actos se puedan formalizar, conforme a las leyes, en documento público, aunque sean extraños al régimen matrimonial J. Castán Tobeñas, Derecho Civil español, común y foral, 10ma ed., Madrid, Ed. Reus, 1983, T. V, pág. 317. Esto es, “[e]n virtud del principio de autonomía de la voluntad que late en las capi-tulaciones matrimoniales, pueden las partes establecer en ellas, no sólo las cláusulas y condiciones que estimen con-venientes, dentro de [las] bases mínimas admitidas, sino disciplinar sectores ajenos a la vida económica del matri-monio, en su sentido estricto”.(14) F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, T. V, pág. 132.
No cabe duda que, al pactarse de esta manera, *17sobre cómo operará y se administrará la futura sociedad conyugal, se manifiesta el principio de la autonomía de la voluntad y la libertad individual de ambos cónyuges. R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Pubs. J.T.S., T. I, See. 6.2[2], pág. 255. Es al amparo de esta libertad que, al pactar sus capitulaciones matrimo-niales, una pareja puede optar por: (i) la separación de bienes, pero con participación en las ganancias; (ii) socie-dad de gananciales (para lo cual basta con guardar silencio y no estipular nada); (iii) renunciar al régimen legal de gananciales; (iv) total separación de bienes; (v) elegir cual-quier otro régimen que combine estas posibilidades, siem-pre que no infrinja las leyes, la moral o las buenas costumbres. Domínguez Maldonado v. E.L.A., ante, pág. 964; Umpierre v. Torres Díaz, 114 D.P.R. 449, 461-462 (1983).
Como vemos, los futuros cónyuges tienen amplia libertad para determinar y estructurar el patrimonio familiar, siempre y cuando al plasmar una u otra obligación, no contravengan la ley, la moral o el orden público.(15) Otras limitaciones que se imponen a la voluntad de los contratantes y que han sido denominadas como “pactos prohibidos” en las escrituras de capitulaciones, son: (i) los contrarios a la naturaleza y a los fines del matrimonio; (ii) los que inciden en la libertad y los derechos del individuo; (iii) los que contravienen los preceptos legales de carácter prohibitivo o imperativo, y (iv) los que sean depresivos de la autoridad que respectivamente corresponde en la familia a los futuros cónyuges. Domínguez Maldonado v. E.L.A., ante, pág. 960. Véase, además, J.M. Manresa y Navarro, Comen-*18tarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 141.
Por otro lado, y en lo que respecta a las formas y solemnidades que nuestro ordenamiento jurídico exige para este tipo de contrato, el Art. 1273 (31 L.P.R.A. sec. 3557) preceptúa, en lo pertinente, que “[l]as capitulaciones matrimoniales y las modificaciones que se hagan en ellas habrán de constar por escritura pública, otorgada antes de la celebración del matrimonio”. Esto es, la validez del contrato de capitulaciones se hace depender de dos supuestos básicos: que conste en escritura pública y que hayan sido otorgadas antes de la celebración del matrimonio.
En cuanto al primero de estos supuestos, se ha enten-dido que se trata de un requisito de forma ad solemnitatem del cual depende la existencia y validez misma de las capitulaciones. J. Santos Briz, Derecho Civil: Teoría y Práctica, Madrid, Ed. Rev. Der. Privado, 1982, T. V, pág. 127. Así, pues, las capitulaciones matrimoniales que no consten en escritura pública carecerán de toda validez y eficacia pues, según se ha entendido, estamos ante una condición para la existencia de la escritura y no ante un mero requi-sito de forma. Manresa y Navarro, ante, págs. 200-201.
Por otra parte, la exigencia de que las capitulaciones sean otorgadas antes de contraído el matrimonio es parte de una máxima que ha sido denominada como “la doctrina de inmutabilidad de las capitulaciones”, establecida por nuestro Código Civil en su Art. 1272 (31 L.P.R.A. sec. 3556), y que dispone que luego de celebrado el matrimonio “no se podrán alterar las capitulaciones otorgadas antes ...”.(16) En ese sentido, hemos pautado que “[s]i *19existe[n capitulaciones matrimoniales], a e[lla] han de amoldarse los cónyuges y los terceros; no cabe después del matrimonio cambio ni modificación alguna, o, lo que es lo mismo, no pueden esos cambios tener eficacia, pues las ca-pitulaciones han de subsistir tales como fueron hechas antes del matrimonio’ ”. (Enfasis suplido.)(17) Vilariño Martínez v. Registrador, 88 D.P.R. 288, 293 (1963).
M H-1
En el presente caso, la peticionaria Maldonado cues-tiona la validez de las capitulaciones matrimoniales otor-gadas por los esposos Cruz-Arce. Su punta de lanza, o ar-gumento principal, es que en el documento aquí en controversia las partes regularon no sólo asuntos relacio-nados con el patrimonio de su futuro matrimonio, sino que, además, reglamentaron aspectos relativos a su relación prematrimonial.(18) En tal virtud, solicita que declaremos la nulidad absoluta de las capitulaciones aquí en contro-versia y que, en consecuencia, concluyamos que el matri-monio de los esposos Cruz-Arce se rige por el régimen su-pletorio de sociedad legal de gananciales.
De entrada precisa señalar que coincidimos plenamente con el planteamiento de la peticionaria en torno a que la reglamentación de aspectos relativos a la relación consen*20sual de los futuros cónyuges en capitulaciones, cierta-mente, constituye una “desviación” de lo que “ordinaria-mente” encontramos en este tipo de contrato. Sin embargo, somos del criterio que tal inclusión, de forma alguna, puede tener el efecto de invalidar o anular el contrato de capitulaciones aquí en controversia.
Ya hemos señalado que en las capitulaciones matrimoniales las partes pueden pactar asuntos ajenos al régimen patrimonial y ello, por sí solo, no conlleva la nulidad de la escritura capitular. De este modo, se ha establecido que en un contrato de capitulaciones las parejas pueden incluir cláusulas que, aunque relacionadas con el contrato principal, no constituyan propiamente estipulaciones o pactos capitulares. Así lo establecimos en Umpierre v. Torres Díaz, ante, págs. 459-460, donde, refiriéndonos al contrato de capitulaciones, expresamos que “ ‘[s]e trata de un contrato’ en que, con la salvedad de disposiciones por causa de muerte, ‘[c]abe que se mezclen otros contratos más o menos relacionados con el principal’ ”.
Lo anterior explica que algunos tratadistas hagan refe-rencia a la doctrina de “la divisibilidad del contrato de capitulaciones”. Refiriéndose a este asunto, el tratadista español José Santamaría ha expresado que “[p]ara todo lo que, aunque incluido en las capitulaciones, no constituya un verdadero pacto nupcial, se aplicarán las reglas gene-rales de la contratación ...”. J. Santamaría, Comentarios al Código Civil, Madrid, Ed. Rev. Der. Privado, 1958, T. II, pág. 345. Siguiendo esta misma línea de pensamiento, nos expresa Castán que pueden “encontrarse en las capitula-ciones cláusulas cuya subsistencia no esté subordinada a la celebración del matrimonio; por ejemplo, un reconoci-miento de hijo natural hecho por uno de los futuros contra-yentes o en provecho de uno de éstos por un tercero”. Cas-tán Tobeñas, ante, pág. 300. Asimismo, se ha señalado que “[t]ales cláusulas conservarán su efecto aunque fracase el proyecto de matrimonio, porque ... se disgregan de las con-*21venciones matrimoniales como un acto jurídico distinto y separado, ya no accesorio, sino principal”. Id. Como vemos, estamos ante “ ‘un acto esencialmente complejo, y de gran amplitud, ... capaz de comprender negocios jurídicos que no tengan relación directa con el matrimonio futuro’ ”. Cas-tán Tobeñas, ante, pág. 297.
De lo antes expuesto se colige que, aun cuando el principio rector de la figura de las capitulaciones es establecer el régimen patrimonial que regirá durante el matrimonio, nada impide que en éstas se incluyan pactos o acuerdos que no constituyan propiamente estipulaciones capitulares o que no estén sujetos a la condición suspensiva de que se celebre el matrimonio. Ello, definitivamente, no constituye causa de nulidad ni convierte en ineficaces las escrituras de capitulaciones así otorgadas. Ya hemos señalado que las únicas limitaciones que tienen los futuros cónyuges a la hora de otorgar sus capitulaciones matrimoniales son aquellas que surgen de los Arts. 1268 y 1269 del Código Civil, 31 L.P.R.A. sees. 3552 y 3553, y las que se imponen al amparo de la doctrina general de los contratos.
A tenor con lo que disponen los referidos preceptos, se tendrán por nulas y no puestas todas las estipulaciones que sean contrarias a las leyes o a las buenas costumbres, o depresivas de la autoridad de los futuros cónyuges. También se tendrán por no puestas aquellas cláusulas en que las partes hayan pactado, de manera general, que los bienes de los cónyuges serán sometidos a costumbres especiales, obviando por completo las disposiciones del Código Civil.
Ahora bien, es de advertir que en estos casos la nulidad se circunscribe exclusivamente a aquellas cláusulas en que las partes hayan pactado acuerdos que contravengan las limitaciones dispuestas en el Código Civil, entendiéndose con esto que subsistirán todas las demás cláusulas capitu-lares, siempre que no estén relacionadas con los pactos *22prohibidos.(19) F. Puig Peña, ante, pág. 138; Manresa y Navarro, ante, pág. 159. Ello a diferencia de lo que ocurre en el caso de la nulidad absoluta, la cual tiene lugar sólo bajo ciertas y determinadas circunstancias, a saber: (i) en los casos en que las capitulaciones no hayan sido otorgadas en escritura pública;(20) (ii) cuando el otorgamiento ha tenido lugar durante el matrimonio; (iii) si falta el consentimiento de alguna de las partes, y (iv) ante la ausencia o ilicitud del objeto o de la causa del contrato. Serrano Geyls, ante, 1997, Vol. I, pág. 307.
Luego de un análisis ponderado de la escritura de capi-tulaciones aquí en controversia, resulta forzoso concluir que en el presente caso no está presente ninguna de las causas de nulidad absoluta antes mencionadas. Aquí la pa-reja otorgó su contrato en escritura pública y antes de con-traer matrimonio; el consentimiento prestado por las par-tes no ha sido cuestionado, y tampoco estamos ante un caso de ilicitud del objeto o causa del contrato. Como señalára-mos anteriormente, la única “particularidad” que encontra-mos en esta escritura es el hecho de que en ella la pareja incluyó varias estipulaciones relativas a su relación consensual, lo cual —no cabe duda— es poco usual en contra-tos de este tipo. Sin embargo, y en virtud del principio de la autonomía de la voluntad y la libertad individual que re-viste esta clase de contratos, en el presente caso estamos impedidos de concluir que la referida inclusión pueda, por sí sola, provocar la nulidad absoluta de la escritura bajo análisis. (21)
*23En vista de lo anterior, resolvemos que no erró el Tribunal de Apelaciones al confirmar la resolución del Tribunal de Primera Instancia en lo que respecta a la validez de la escritura de capitulaciones aquí en controversia.
í — I H — 1 HH
Nos corresponde atender el planteamiento de la peticio-naria a los efectos de que las circunstancias específicas del caso de autos ameritan la celebración de una vista eviden-ciaría —con la señora Arce Rosado como parte indispensable— que permita una determinación judicial en torno a si los esposos Cruz-Arce observan “meticulosa y religiosa-mente” el régimen de separación de bienes pactado en sus capitulaciones o si, por el contrario, la operación económica del matrimonio demuestra la existencia de una sociedad legal de gananciales.
Con el propósito de fundamentar su contención, la peti-cionaria trae a nuestra atención los pronunciamientos es-bozados por este Tribunal en ocasión de resolver el caso Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993). A esos efectos, argumenta que la norma allí establecida im-pide que los tribunales puedan desestimar de plano la causa de acción del “cónyuge extraño” —que ha sido traído al pleito de alimentos como parte indispensable— una vez determinan que el matrimonio pactó válidamente en capi-tulaciones el régimen de total separación de bienes. A su entender, una vez el “cónyuge extraño” es emplazado y traído al pleito, éste debe quedar sujeto al descubrimiento de prueba de rigor y a las vistas evidenciarías que sean necesarias, incluyendo la entrega de sus planillas de con-*24tribución sobre ingresos y la Planilla de Información Personal y Económica que exige la Ley Orgánica de la Admi-nistración para el Sustento de Menores, independiente-mente del régimen económico conyugal que exista en el matrimonio. No estamos de acuerdo.
En primer lugar, aclaramos el alcance de los pronunciamientos esbozados por este Tribunal en Cepeda Torres v. García Ortiz, ante, donde reconocimos que en todo pleito de alimentos el nuevo cónyuge del padre o madre alimentante debe ser incluido como parte indispensable, aun en los casos en que se trate de un matrimonio sujeto al régimen económico de separación de bienes. En aquel momento nos negamos a resolver los méritos de la controversia medular del caso —si ambos cónyuges tienen la obligación de alimentar a los hijos menores de edad habidos en el matrimonio anterior de uno de ellos independientemente del régimen económico conyugal— por entender que estábamos ante un caso de falta de parte indispensable. Resolvimos que la esposa del padre alimentante debía tener una oportunidad efectiva para defender sus intereses, pues, según expresamos, su patrimonio podía verse afectado si finalmente se determinaba que sus ingresos debían ser utilizados a los fines de establecer la cuantía de la pensión alimentaria allí en controversia.
Dicho de otra forma, en el referido caso nuestros pronunciamientos se limitaron al asunto de la necesidad de que la esposa del padre alimentante fuese traída al pleito como parte indispensable, emplazándola y notificándola de todos los procedimientos, para evitar que sus derechos pudieran resultar perjudicados. De este modo, entendimos que, por imperativo del debido proceso de ley, la nueva esposa debía tener una oportunidad efectiva de defender, no sólo la validez de las capitulaciones pactadas, sino, además, el régimen económico allí estipulado.
Debe quedar claro que en el citado caso no resolvimos ni establecimos que la inclusión de esta parte constituía per-*25miso para que el tribunal realizara una evaluación en cuanto al comportamiento y a los actos del matrimonio a los fines de determinar si la pareja observa o no el régimen económico pactado en capitulaciones y, a base de tal deter-minación, variar las estipulaciones capitulares válida-mente pactadas. La razón es sencilla: un pronunciamiento a esos efectos no sólo iría en contra de los pronunciamien-tos esbozados por esta Curia en Domínguez Maldonado v. E.L.A., ante, sino que, además, daría al traste con la doc-trina de inmutabilidad de las capitulaciones, y eso, según expresamos en Umpierre v. Torres Díaz, ante, pág. 459, sólo puede ser realizado por la vía legislativa. Véase, además, Domínguez Maldonado v. E.L.A., ante, pág. 963.
Debe mantenerse presente que en Domínguez Maldonado v. E.L.A., ante, este Tribunal rehusó enfáticamente reconocer la existencia de una sociedad legal de ganancia-les entre unos cónyuges que expresamente habían recha-zado el régimen ganancial en sus capitulaciones matrimo-niales, aun cuando éstos aceptaron que habían realizado actos de administración y de esfuerzo común. En aquella ocasión expresamos que resolver de otra manera tendría el efecto de “variar jurisprudencialmente la doctrina de la in-mutabilidad de las capitulaciones matrimoniales”. Id., pág. 966. Según señalamos, “[o]tra cosa sería si, como en Umpierre v. Torres Díaz, supra, en el contrato no se hubiese determinado el régimen económico que los interesados de-seaban y, además, se probara que la pareja usó y adminis-tró los bienes como si su matrimonio estuviese regido por una sociedad de gananciales, en las que ambos aportaban esfuerzo y trabajo personal”. íd., págs. 966-967.
Hoy tenemos ante nos un cuadro fáctico similar al que nos enfrentamos al resolver el caso Domínguez Maldonado v. E.L.A., ante.(22) En sus capitulaciones matrimoniales los *26esposos Cruz-Arce rechazaron expresamente el régimen de sociedad legal de gananciales al manifestar su “repudio a los principios de la sociedad de gananciales y a las reglas que rigen esta entidad jurídica” y acoger el régimen de se-paración de bienes. Es por ello que, tal y como sucedió en Domínguez Maldonado v. E.L.A., ante, en el presente caso estamos impedidos de reconocer la existencia de una socie-dad de gananciales; independientemente de que en su ma-trimonio los esposos Cruz-Arce hayan, o no, realizado actos de administración y esfuerzo común.(23)
Como expresáramos anteriormente, en nuestra jurisdicción existe una prohibición absoluta en cuanto a la alteración o modificación de los acuerdos capitulares, prohibición que se activa tan pronto como la pareja contrae matrimonio.(24) 31 L.P.R.A. see. 3556. Ello significa que si los esposos Cruz-Arce pactaron válidamente que su matrimonio se regiría por el régimen de separación de bienes, “ ‘no cabe después del matrimonio cambio ni modificación alguna, o, lo que es lo mismo, no pueden esos cambios tener eficacia, pues las capitulaciones han de subsistir tales como fueron hechas antes del matrimonio”. Vilariño Martínez v. Registrador, ante, pág. 293, citando a Manresa, op. cit., 5ta ed., págs. 148-149.
Es por ello que, ante tales circunstancias, consideramos *27innecesaria e improcedente la celebración de una vista evi-denciaría, pues, repetimos, la doctrina de la inmutabilidad de las capitulaciones impide que los tribunales puedan "restablecer” la sociedad de gananciales que los cónyuges expresamente repudiaron en capitulaciones. Ciertamente, no tiene ningún sentido celebrar una vista a los fines de recibir una prueba que al fin y al cabo no podrá cambiar —de forma alguna— el resultado final del caso. (25)
IV
No podemos finalizar sin antes atender ciertos plantea-mientos levantados por la peticionaria Maldonado en su intento por demostrar que la actual esposa del padre ali-mentante es parte indispensable en el presente caso e in-cluir sus ingresos en la determinación de la cuantía de la pensión alimentaria de su hija menor. En primer lugar, la peticionaria nos invita a adoptar en este contexto la “doc-trina de imputación de ingresos”, a los fines de atribuirle al padre alimentante un ingreso adicional por cada una de las aportaciones económicas que la nueva esposa realiza en beneficio del hogar conyugal. A esos efectos, argumenta que el hecho de que el padre alimentante esté asumiendo las cargas del nuevo hogar conyugal implica que éste se está “empobreciendo” en detrimento de los alimentos que le corresponden a su hija menor. Según alega, “[e]n todo caso en que ocurre empobrecimiento voluntario de un alimen-tante ... como premisa general será indispensable impu-*28tarle ingresos adicionales al padre alimentante, como único medio de darle vigencia a la política pública de ga-rantizar pensiones alimentarias para beneficio de los me-nores alimentistas”. Petición de certiorari, pág. 17.
Refiriéndonos, en primer lugar, al asunto del alegado “empobrecimiento” del patrimonio del señor Cruz Dávila, precisa señalar que ni en la Ley Orgánica de la Administración para el Sustento de Menores ni en las guías preparadas por el Departamento de Servicios Sociales para determinar y modificar las pensiones alimentarias, Reglamento Núm. 4070 de 8 de diciembre de 1989,(26) se toman en consideración —como deducciones permitidas— las car-gas o responsabilidades de un nuevo matrimonio a los fines de determinar la capacidad económica del padre o madre alimentante. Tal y como se desprende del texto del Art. 2(17) de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 501(17),(27) las únicas deducciones que podrán ser realizadas al momento de calcular el montante de los recursos del padre o madre alimentante son: contribuciones sobre ingreso, seguro social y otras requeridas mandatoriamente por ley. Además, podrán considerarse los pagos por concepto de planes de retiro, asociaciones, uniones, federaciones voluntarias, primas o pólizas de seguros de vida, contra accidentes, o de servicios de salud, siempre que el alimentante logre de-*29mostrar que el menor con derecho a recibir alimentos, en alguna medida, se beneficia de ellos. Martínez v. Rodríguez, ante.
Es importante resaltar el hecho de que la ley no permite que se haga ninguna deducción que no esté expresamente enumerada en el texto del artículo antes citado. Como bien señala la Prof. Sarah Torres Peralta:
El legislador se preocupó en hacer la relación precisa de los descuentos que se permitirán a los fines de determinar el in-greso neto del alimentante. Esto significa que no se permitirá ningún otro descuento [que no aparezca] en la enumeración taxativa del artículo [2(17)] de la Ley”. S. Torres Peralta, La Ley Especial de Sustento de Menores de 1994 y el derecho de alimentos en Puerto Rico, edición especial, San Juan, Pubs. S.T.P., 1997, pág. 2.11.
Como vemos, las cargas familiares por las que el señor Cruz se responsabilizó al momento de otorgar la escritura de capitulaciones aquí en controversia —gastos personales y de ropa, gastos de hipoteca, mejoras del hogar y gastos de entretenimiento— definitivamente no son deducibles de su ingreso bruto, por lo que no podrán ser consideradas al momento de determinar la cuantía de la pensión alimenta-ria de su hija menor. A tenor con la teoría que plantea la peticionaria, no existiendo en el presente caso la posibili-dad de un “empobrecimiento” en el patrimonio del padre alimentante, no procedería entonces hablar de una “impu-tación de ingresos” con relación a su patrimonio.
Ahora bien, somos del criterio que, aún ante un empobrecimiento del patrimonio del señor Cruz, es imposible adoptar en este contexto la “doctrina de imputación de ingresos”. Son dos los axiomas que militan en contra de esta contención. En primer lugar, el hecho de que los cónyuges cumplan con la obligación legal de contribuir a las cargas familiares, definitivamente no está reñido con la existencia de un régimen de separación de bienes. Lo que ocurre más bien es una fusión sui generis donde cada uno *30de los consortes responde con sus bienes privativos por las cargas o responsabilidades propias del matrimonio.
Como señala unánimemente la doctrina española, el de-ber de socorrerse mutuamente y de satisfacer las cargas familiares no depende de la existencia de régimen econó-mico conyugal alguno, sino del nacimiento de un vínculo matrimonial. J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho de Familia, Barcelona, Ed. Bosch, 1982, T. IV, pág. 518; Castán Tobeñas, ante, págs. 483-484; Manresa y Navarro, ante, pág. 15; C. Vázquez Iruzubieta, Régimen eco-nómico del matrimonio, Madrid, Ed. Derecho Reunidas, 1982, pág. 402; Á.L. Rebolledo Varela, Separación de bie-nes en el matrimonio: el régimen convencional de separa-ción de bienes en el Código Civil, Madrid, Ed. Montecorvo, 1983, págs. 30-31. En ese sentido se ha entendido que nin-gún régimen —ni siquiera el de separación absoluta— per-mite desconocer la realidad de una vida en común y de unas cargas que deben ser atendidas por ambos cónyuges. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 181.(28)
Tampoco podemos perder de vista el hecho de que nada en nuestro ordenamiento impide que, bajo el régimen de separación de bienes, se puedan pactar obligaciones econó-micas dispares, de acuerdo con o en proporción a los ingre-sos de los cónyuges, sin que se afecte de modo alguno la no responsabilidad del nuevo cónyuge, o tercero, respecto al deber de alimentar los hijos del cónyuge padre o madre. No es posible exigir que ambos cónyuges aporten exactamente lo mismo al matrimonio; esto es, que se dividan por mitad *31los gastos. Ello resulta imposible, incluso, en un matrimo-nio que se rige bajo la sociedad de bienes gananciales. Es por ello que no cabe hablar de que un cónyuge recibe “be-neficios” por razón de que el otro cubre o paga una propor-ción mayor de los gastos en que se incurre en el matrimonio.
De otra parte, la tesis de la peticionaria tampoco logra superar los obstáculos que necesariamente impone la doc-trina de la inmutabilidad de las capitulaciones. No alber-gamos duda alguna en cuanto al hecho de que la teoría de la peticionaria —a los efectos de que las aportaciones rea-lizadas por la señora Arce al hogar familiar deben ser con-sideradas como “ahorros” a los gastos propios del alimen-tante— tiene el efecto directo de alterar el régimen de separación de bienes pactado por el matrimonio Cruz-Arce, creándose, en su lugar, un régimen semejante a lo que en nuestro ordenamiento jurídico conocemos como la sociedad legal de gananciales. Tal actuación está vedada por nuestro ordenamiento jurídico.
En fin, habiéndose pactado aquí una total separación de bienes, estamos impedidos de crear, por fíat judicial, una sociedad legal de gananciales, sutilmente disfrazada tras la alegada “doctrina de imputación de ingresos”. Hacerlo no sólo iría en contra de los pronunciamientos esbozados por este Tribunal en Domínguez Maldonado v. E.L.A., ante, sino que, además, tendría el efecto de abolir la doctrina de inmutabilidad de las capitulaciones en nuestra jurisdicción.(29) Estando ante un matrimonio contraído bajo el régimen de total separación de bienes —lo cual implica que no existe sociedad de gananciales alguna— los ingresos del esposo o esposa del padre o madre alimentante, *32simple y sencillamente no pueden ser tomados en conside-ración para fines de fijar la pensión alimentaria de los hi-jos menores del padre o madre alimentante.(30)
V
Aun cuando hoy reiteramos la norma esbozada en Cepeda Torres v. García Ortiz, ante —a los efectos de que en todo pleito de alimentos en que uno de los padres haya contraído nuevo matrimonio bajo el régimen de capitulaciones matrimoniales, el cónyuge extraño deberá ser traído al pleito como parte indispensable ante la posibilidad de que el tribunal determine la nulidad o ineficiencia de las capitulaciones pactadas o del régimen económico allí estipulado — (31) resolvemos que el cónyuge extraño deberá ser excluido inmediatamente del pleito en la eventualidad de que el tribunal determine que la pareja pactó válidamente en sus capitulaciones el régimen de total separación de bienes. Dicho de otro modo, la determinación judicial de validez de las capitulaciones matrimoniales hace mandatoria e imperativa la decisión de excluir al cónyuge extraño del procedimiento de alimentos pendiente. Ciertamente, resolver que las capitulaciones matrimoniales son totalmente válidas y, aún así, mantener al cónyuge extraño como parte en el pleito resulta ser un gravísimo error y una enorme contradicción.
Ya hemos señalado que, en lo referente a derechos de alimentos, nuestro ordenamiento jurídico está fundamentado, de manera principalísima, en relaciones de parentezco, no reconociéndose derechos de alimentos entre *33terceros o parientes por afinidad.(32) Ello, naturalmente, permite que se plasme la no responsabilidad del tercero, relativa a tal obligación, en una escritura pública sobre capitulaciones matrimoniales. Habiéndose determinado en el presente caso la validez de las capitulaciones en que los esposos Cruz-Dávila repudiaron expresamente el régimen de sociedad legal de gananciales, acogiendo en su lugar el de separación absoluta, la única conclusión que se impone es a los efectos de que la señora Arce Rosado debe ser ex-cluida del presente pleito, como correctamente dictamina-ron tanto el tribunal de instancia como el tribunal apela-tivo intermedio.
VI
En mérito de lo antes expuesto, se confirma el dictamen emitido por el Tribunal de Apelaciones en el presente caso.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Señora Naveira Merly emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Rivera Pérez se inhibió.
— O —

(1) La señora Arce no fue parte en esa negociación.


(2) El 7 de febrero de 2000 el señor Cruz Dávila presentó una moción, solicitando una vista con carácter urgente, donde informó que la señora Maldonado pretendía matricular a la menor en el Colegio Saint John’s en el Condado, cuyos costos dupli-caban las sumas que a ese momento sufragaba el alimentante, sin consultar previa-mente con el padre, quien también ostenta la patria potestad de la menor. Mediante resolución a esos efectos, el foro de instancia dictaminó que el cambio de escuela, sin autorización del padre con patria potestad, no conllevaría ningún cambio sustancial en la cuantía de la pensión alimentaria de la menor.


(3) En esta ocasión la señora Arce discutió básicamente los mismos plantea-mientos esgrimidos en su moción de sentencia sumaria.


(4) Luego de realizada la referida alegación, el señor Anthony M. Doran volun-tariamente solicitó intervenir en el caso.


(5) El recurso fue presentado, además, vía apelación, pues, según se alegó, existe un conflicto entre la sentencia dictada en el presente caso por el Tribunal de Circuito de Apelaciones, Circuito Regional de Carolina-Fajardo, y una dictada por el Circuito Regional de Mayagüez-Aguadilla.


(6) El recurso fue expedido el 30 de marzo de 2000. Segiin surge de los autos, el 26 de abril de 2000 la señora Maldonado sonietiO un escrito titulado Solicitud Coin-plementaria sobre Modificación y Aumento de Pension Alimentaria y Otros Extre-mos, para informar que ya hablan traxiscurrido más de tres ailos desde la fecha de efectividad de la pensiOn a]imentaria vigente. En tal virtud, solicitó im aumento en la pension alimentaria por una suma no menor de nfl setecientos cincuenta dOlares mensuales. En vista de la expedición del presente caso, la peticionaria se abstuvo -esta vez- de reclamar alimentos a la señora Arce, señalando que se reservaba los derechos que pudieran corresponderle a la resoluciOn del presente caso.


(7) Véanse, entre otros: Argüello v. Argüello, 155 D.P.R. 62 (2001); Figueroa Robledo v. Rivera Rosa, 149 D.P.R. 565 (1999); Galarza Rivera v. Mercado Pagán, 139 D.P.R. 619 (1995); Rodríguez Sanabria v. Soler Vargas, 135 D.P.R. 779 (1994); Rodríguez Rosado v. Zayas Martínez, 133 D.P.R. 406 (1993); Robles v. Otero de Ramos, 127 D.P.R. 911 (1991); López v. Rodríguez, 121 D.P.R. 23 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987); Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986); Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616 (1986); Martínez v. Rivera Hernández, 116 D.P.R. 164 (1985); Otero Fernández v. Alguacil, 116 D.P.R. 733 (1985).


(8) Véase, además, Chévere v. Levis, 150 D.P.R. 525 (2000).


(9) R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Pubs. J.T.S., 2000, T. II, pág. 551.


(10) Como vemos, la obligación que establece esta disposición estatutaria no constituye propiamente un deber de alimentar autónomo o independiente, sino que se ha incorporado la obligación de alimentar al conjunto de deberes y derechos que emana de la patria potestad.


(11) En este caso, al fijar la pensión alimentaria de los menores, el tribunal deberá considerar el ingreso de ambos cónyuges a los fines de establecer la pensión alimentaria que corresponda a tenor con las disposiciones de la Ley Orgánica de la Administración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986 (8 L.P.R.A. see. 501 et seq.), y las Guías para Determinar y Modificar las Pensiones Alimenticias.


(12) Ello considerando lo expresado en López v. Rodríguez, 121 D.P.R. 23 (1988), a los efectos de que “[b]ajo los términos de ésta [sociedad], todas las ganancias, sueldos o compensaciones que obtenga cada uno de los cónyuges como producto de su trabajo, industria, profesión, juegos legales, inversiones, rentas y otros que se perci-ban durante la vigencia de la Sociedad, pertenecen a ésta propiamente, y no al cónyuge que los gane”. Véase, además, Art. 1301 del Código Civil, 31 L.P.R.A. see. 3641.


(13) Adviértase que en este caso la ley “ejerce una función supletiva de la volun-tad, ya que sólo fija un régimen económico legal para el caso de que no le hayan convenido las partes”. C. Valverde y Valverde, Tratado de Derecho Civil Español, 4ta ed., Valladolid, Talleres Tipográficos Cuesta, 1938, T. IV, pág. 285.


(14) Algunos tratadistas españoles, entre los que podemos mencionar a Manresa y a Lacruz Berdejo, han entendido que los acuerdos en que los cónyuges pactan sobre asuntos relacionados con los hijos o sobre sus relaciones personales no constituyen propiamente estipulaciones capitulares. Sin embargo, ambos tratadistas coinciden en que la inclusión de este tipo de acuerdo no vicia de nulidad la escritura capitular. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 125; J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho de Familia, Barcelona, Ed. Bosch, 1982, T. IV, págs. 325-326.


(15) Sobre este particular, el Art. 1268 del Código Civil, 31 L.P.R.A. see. 3552, dispone, en lo aquí pertinente, que en las capitulaciones matrimoniales ‘los otorgan-tes [no podrán] estipular nada que fuere contrario a las leyes o a las buenas costum-bres, ni depresivo de la autoridad que respectivamente corresponda en la familia a los futuros cónyuges”. Asimismo, establece que “[t]oda estipulacóin que no se ajuste a lo preceptuado en esta sección se tendrá por nula”. íd.


(16) En Vilariño Martínez v. Registrador, 88 D.P.R. 288, 293 (1963), al explicar las razones para exigir que el contrato de capitulaciones se otorgue suites de la celebración del matrimonio, expresamos que de este modo “los interesados están en condiciones de prestar libremente su consentimiento para tal otorgamiento, y que los terceros pueden conocer el régimen adoptado y las estipulaciones convenidas par-tiendo de una época fija, después de la cual no puede haber alteración”.


(17) Del mismo modo, en Umpierre v. Torres Díaz, 114 D.P.R. 449, 457-459 (1983), señalamos que, aun cuando la doctrina de la inmutabilidad de las capitula-ciones ha caído en desuso y ha sido abolida en los más modernos códigos, en Puerto Rico la Legislatura no ha tomado acción para acoger el principio de la mutabilidad, por lo que la prohibición del Art. 1272 (31 L.P.R.A. see. 3556), continúa vigente y debe ser rigurosamente observada, so pena de nulidad. Evidencia de la rigurosidad de este principio es el Art. 1274 del Código Civil, 31 L.P.R.A. see. 3558, donde se exige la constancia de las alteraciones que se hagan a las capitulaciones, obviamente antes de la celebración del matrimonio, en el Protocolo del notario por nota marginal. El referido precepto exige, además, que el notario haga constar las referidas alteracio-nes en las copias que expida, bajo pena de indemnización por daños si no lo hiciere.


(18) La peticionaria hace referencia a varias cláusulas en que las partes estable-cen que los acuerdos pactados aplicarían no sólo a su futuro matrimonio, sino tam-bién a su relación consensual; esto es, mientras permanecieran conviviendo juntos sin casarse.


(19) Sobre este particular, nos expresa el tratadista español Calixto Valverde que “la nulidad de un pacto no lleva consigo la nulidad de todas las capitulaciones, así que el contrato entero puede ser nulo, si sólo contiene una estipulación; pero ordina-riamente no ocurrirá esto, y entonces valdrá el contrato, por lo menos, en lo relativo a la determinación de los bienes aportados por cada cónyuge, y en todo aquello que no se relacione con la cláusula o el pacto prohibido”. Valverde y Valverde, ante, págs. 289-290.


(20) Salvo el caso excepcional considerado en el Art. 1276 del Código Civil, 31 L.P.R.A. see. 3560.


(21) La peticionaria presentó, además, ciertos planteamientos en tomo a la nu-lidad de varias cláusulas específicas, las cuales particularizó en su escrito. Sobre este *23particular bástanos con señalar que, luego de haber estudiado detenidamente todas y cada una de las cláusulas del contrato de capitulaciones aquí en controversia, no albergamos duda alguna en tomo al hecho de que ninguna de éstas tiene el efecto práctico de anular absolutamente la escritura de capitulaciones bajo análisis, ni invalida el repudio que hicieron los contrayentes en tomo al régimen económico de sociedad de gananciales.


(22) Se diferencian en que en Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995), aunque los cónyuges acordaron en sus capitulaciones que no regiría la socie-dad económica de gananciales en el matrimonio a celebrarse entre ellos, éstos no *26indicaron bajo cuál régimen económico se regirían, una vez contraído el matrimonio.


(23) Así lo expresa Manresa al señalar que si los interesados excluyen expresa-mente el régimen de la sociedad de gananciales, no cabe la aplicación del régimen legal supletorio que dispone el Código Civil, pues “[i]mponer éste sería contrariar de un modo manifiesto la voluntad de las partes, la libertad de estipulación”. Manresa y Navarro, ante, pág. 129.
La misma conclusión se impone ante el planteamiento de la peticionaria, a los efectos de que la forma en que los cónyuges se distribuyeron las cargas familiares en sus capitulaciones evidencia la existencia de una comunidad de bienes entre ellos. Ello considerando que en el presente caso se pactó expresamente que el régimen que regiría durante el matrimonio sería el de separación absoluta de bienes.


(24) A tenor con lo que dispone el Art. 1271 del Código Civil, 31 L.P.R.A. see. 3555, para que sea válida cualquier alteración que se haga en las capitulaciones matrimoniales, ésta deberá tener lugar antes de celebrarse el matrimonio y con la asistencia y concurso de las personas que intervinieron como otorgantes en el con-trato original.


(25) Abona a nuestra conclusión el hecho de que en el caso de marras, a diferen-cia de lo ocurrido en Domínguez Maldonado v. E.L.A., ante, la pareja incluyó una cláusula donde estipuló que interesaba mantener por separado la propiedad y admi-nistración de todos sus respectivos bienes presentes y futuros. Habiéndose pactado expresamente el régimen económico de separación de bienes, y ante las limitaciones que impone nuestro ordenamiento jurídico a la mutabilidad de las cláusulas capitu-lares, es evidente que en el presente caso no existe la necesidad de presentar prueba tendente a demostrar cuál es el régimen económico por el que se rige este matrimonio. Resolver lo contrario, sin lugar a dudas, infligiría una herida mortal a la “doctrina de la inmutabilidad de las capitulaciones”, lo cual definitivamente no le corresponde a los tribunales, sino a la Legislatura.


(26) Estas guías están basadas en criterios numéricos y descriptivos, y deben ser utilizadas en todo caso en que se solicite la fijación o modificación de pensiones alimentarias.


(27) El referido artículo dispone, en lo aquí pertinente, lo siguiente:
.. Aquellos ingresos disponibles al alimentante, luego de las deducciones por concepto de contribuciones sobre ingresos, seguro social y otras requeridas manda-toriamente por ley. Se tomarán en consideración, además, a los efectos de la deter-minación del ingreso neto, las deducciones por concepto de planes de retiro, asocia-ciones, uniones y federaciones voluntarias, así como los descuentos o pagos por concepto de primas de pólizas de seguros de vida, contra accidentes o de servicios de salud cuando el alimentista sea beneficiario de éstos. La determinación final se hará según toda la prueba disponible, incluyendo estimados, estudios y proyecciones de ingresos, gastos, estilo de vida y cualquier otra prueba pertinente.” 8 L.P.R.A. see. 501(17).


(28) De este modo se ha expresado que “[e]l contribuir al levantamiento de las cargas del matrimonio es una obligación de los cónyuges cualquiera que sea el sis-tema matrimonial por el que se rijan ...” L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 5ta ed., Madrid, Ed. Tecnos, 1989, Vol. IV, pág. 233. Ciertamente, el mero hecho de la vida en común de los esposos y las atenciones familiares producen la necesidad de verificar aportaciones para atender las cargas que se generan, intro-duciendo un elemento asociativo que ya impide, de por sí, una absoluta independen-cia patrimonial. Bercovitz, Comentarios a las reformas del derecho de familia, Madrid, Ed. Tecnos, Vol. II, 1984, pág. 1.918.


(29) En este caso también podría suscitarse un problema de intromisión en el derecho a la intimidad, pues tal y como señala en su escrito la peticionaria, para realizar la “imputación de bienes” es necesario “escudriñar” en la relación matrimonial para determinar las aportaciones específicas que cada uno de los cónyuges hace al hogar conyugal.


(30) Ortega-Vélez, ante, Vol. II, Sec.9.4[2], pág. 574; I. López Palau, La pensión alimentaria de los hijos en Puerto Rico, Ira ed., Ediciones Lego, 1998, págs. 41-42.


(31) En estas circunstancias, el cónyuge extraño debe tener una oportunidad efectiva de defender, no sólo la validez de las capitulaciones, sino, además, el régi-men económico allí pactado.


(32) La única excepción a esto es el caso de los alimentos entre ex cónyuges.